Citation Nr: 9916650	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  93-16 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for residuals of a fracture 
of the proximal third of the left tibia/fibula as secondary 
to a service connected gunshot wound, with injury to muscle 
groups XIII and XIV, a healed complete compound comminuted 
fracture of the femur, and shortening of the lower extremity.  


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from June 1944 to 
September 1945, and recognized active duty in the Philippine 
Army from September 1945 to March 1946.  

This appeal arose from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Manila, Philippines 
Regional Office (RO).  The RO denied the veteran's claim for 
service connection for residuals of a fracture of the 
proximal tibia/fibula.  

The Board of Veterans' Appeals (Board) issued a remand in 
January 1999.  The Board noted that the RO received a notice 
of disagreement (NOD) in July 1996, but did not issue a 
statement of the case (SOC).  The Board's remand instructed 
the RO to readjudicate the claim for entitlement to service 
connection with consideration of whether the residuals of a 
fracture of the proximal tibia/fibula were caused or 
aggravated by the service-connected gunshot wound and provide 
a supplemental statement of the case (SSOC) in the event of 
an adverse decision.  

The requested actions have been completed and the case has 
been returned to the Board for appellate review.  


FINDING OF FACT

The veteran has not filed a substantive appeal on the issue 
of entitlement to service connection for residuals of a 
fracture of the proximal third of the left tibia/fibula as 
secondary to a service connected gunshot wound, with injury 
to muscle groups XIII and XIV, a healed complete compound 
comminuted fracture of the femur, and shortening of the lower 
extremity.  


CONCLUSION OF LAW

The Board does not have jurisdiction to issue a decision, as 
an appeal has not been properly completed.  38 U.S.C.A. 
§ 7105 (West 1991);  38 C.F.R. §§ 20.200, 20.302 (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In June 1993, the veteran asserted an informal claim of 
entitlement to service connection for residuals of a fracture 
of the proximal third of the left tibia/fibula, secondary to 
a service connected gunshot wound with injury to Muscle 
Groups XIII and XIV, a healed complete compound comminuted 
fracture of the femur, and shortening of the lower extremity.  

As noted above, the issue was adjudicated in April 1996.  The 
veteran submitted an NOD in July 1996.  

On remand from the Board, the RO readjudicated the issue in 
February 1999 and issued an SSOC, which served as the initial 
SOC on the issue.  The SSOC was dated February 18, 1999.  The 
document was not returned as undeliverable.  By letter dated 
April 26, 1999 the veteran was informed that the claim was 
being forwarded to the Board.  No VA Form 9, other 
substantive appeal or response to the SSOC is contained in 
the claims folder.  

The Board notes that the SSOC was sent to a [redacted] Street 
address in Nagcarlan, Laguna.  For many years the veteran 
reported an address on [redacted] Street, Nagcarlan, Laguna.  
However, a field report from September 1996 noted that while 
the veteran still owned the [redacted] Street residence, he was 
currently residing at a home on [redacted] Street, Nagcarlan, 
Laguna.  

In 1997 and 1998 notifications were sent to both addresses.  
These notices were not returned as undeliverable, and the 
veteran was responsive to them.  In June 1998, he verified 
that he was residing at the [redacted] Street address.  




Criteria

Appellate review will be initiated by an NOD and completed by 
a substantive appeal after an SOC is furnished.  38 U.S.C.A. 
§ 7105;  38 C.F.R. § 20.200.  The veteran or his 
representative must file an NOD from a determination of the 
agency of original jurisdiction (AOJ) within one year of the 
date of notification of that determination.  A Substantive 
Appeal must be filed within 60 days from the date that the 
AOJ mails the SOC to the appellant, or within the remainder 
of the 1-year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  38 C.F.R. § 20.302.  

In Bernard v. Brown, 4 Vet. App. 382 at 391 (1993) the United 
States Court of Appeals for Veterans Claims (Court) held that 
"the Board's jurisdiction is limited to deciding questions in 
'appeals' of 'a matter which under section [511(a)] of this 
title is subject to decision by the Secretary' and which has 
been the subject of a decision by an AOJ."  In so holding, 
the Court noted that section 7105 of title 38, U.S. Code, 
establishes "very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO. . . before a 
claimant may secure 'appellate review' by the BVA".  Bernard 
at 390.  


Analysis

The veteran initiated an appeal from the adverse 
determination of the RO by filing an NOD.  However, after 
being provided with an SSOC (the initial SOC on the issue), 
he did not complete an appeal as provided by law.  Without a 
timely filed substantive appeal the Board has no jurisdiction 
to adjudicate the veteran's claim for entitlement to service 
connection.  Therefore the appeal must be dismissed.  

There was some question as to whether the SSOC was sent to 
the veteran's correct address of record.  However, upon 
review of the claims folder it does appear that the document 
was sent to the veteran's most current address.  


ORDER

The veteran not having properly completed his appeal, the 
appeal is dismissed.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

